INGRAHAM, J.
There was imposed upon certain real property of this relator an assessment for opening Naegle avenue, confirmed September 12, 1895, and entered October 3, 1895, and an assessment for regulating Eleventh avenue, confirmed and entered on October 4, 1888. The relator alleges that these assessments were duly ratified and confirmed. He has not paid these assessments, and now asks for a mandamus requiring the - collector of assessments to receive payment without interest or advertising charges, and to mark the same as fully paid and satisfied upon the record of assessment lists confirmed of the city of New York. The relator thus wishes-to avoid the payment of interest upon this assessment for over 13 years upon the ground that the notice of the confirmation of the assessment was not published in the case of the Naegle avenue premises until the 22d day of October, 1895, 19 days after the same was entered, and in the case of Eleventh avenue until the 20th day of October, 1888, 16 days after the assessment was entered; claiming that, as a result of this delay in publishing the notice of the confirmation of the assessment, he was relieved from the payment of the interest. The question arises under sections 916 and 917 of the consolidation act (chapter 410, Raws 1882), in force at the time that these assessments were confirmed. Section- 916 provided that it—
“Shall be the duty of the comptroller to give public notice,. by advertisement, for at least ten days in the ‘City Record,’ immediately after the confirmation of any assessment for a local improvement that the same has been confirmed, specifying the title of such assessment, and the date of its confirmation by the board of revision and correction of assessments, and also the date of entry in the record of titles of assessments kept in the bureau for the collection of assessments and of arrears of. taxes and assessments * * * notifying all persons and owners of property affected by any such assessment, that, unless the amount assessed for benefit on any person or property shall be paid within sixty days after the date of said entry of any such assessment, interest shall thereafter be collected thereon as provided in the following section.”
Section 917 provides that:
“If any such assessment shall remain unpaid for the period of sixty days after the date of entry thereof in the said records of titles of assessments, it shall be the duty of the officer authorized to collect and receive the amount of such assessment to charge, collect and receive interest thereon at the rate of seven per centum per annum, to be calculated from the date-of such entry to the date of payment.”
The claim of the relator is that this notice to property owners-prescribed by section 916 was not published “immediately” after the confirmation of the assessment, and the result of this failure of the comptroller to comply with this section is that the city never thereafter could claim interest upon this assessment, no matter how long-it should remain unpaid. That such result would follow from the delay of a municipal officer to publish a notice for 15 or 20 days after the assessment had been confirmed, which he was required to pub*607lish immediately, would, I think, require a specific provision of the statute; and not only are there no such specific directions, but this result would be contrary to the express provisions of section 917 of the act. The direction to publish this notice is contained in section 916. That section has nothing to do with the interest or the collection of the assessment. There is no provision making the legality of the assessment or the obligation to pay interest dependent upon the publication of this notice. The act is plainly directory, imposing a duty upon the comptroller, but providing no penalty for a failure to perform this duty. Section. 917 provides for the payment of interest. The assessment specified in this section is clearly, it seems to me, an assessment for local improvements. Both sections refer to assessment for local improvements, and to such assessments only; but there is nothing in either section of the act which indicates an intention of the legislature to provide that unless this notice is published one day, or any number of days, after the entry of the assessment, interest shall commence to run. The interest is not to commence to run from the date of the confirmation of the assessment of the publication of the notice, or 60 days after that date, but from the date of the entry of the assessment in the records of titles of assessments. If it had been the intention to make the right to collect interest depend upon the publication of this notice, it seems to me that the legislature would have directly connected the obligation to pay interest with the publication of notice. The provision as to interest relates to every assessment for public improvements, irrespective of the publication of the notice. There is no time fixed within which this notice must be published. The direction to the comptroller is that he shall publish it “immediately.” “Immediately” is a relative term. Strictly defined, it means “not separated by an interval of time; present; instant.” It is clear that such was not the meaning intended to be given to the word, as it would be an impossibility to publish such a notice instantly, or without the intervention of any time. Then the notice is to be immediately after the confirmation of the assessment, and is to specify the date of entry in the record of titles of assessments; but the date of confirmation and date of entry were not necessarily the same, and in one of the assessments in question it appeared that the assessment was entered 21 days after it was confirmed.
It.has been suggested that, because the imposition of this interest is a penalty imposed upon the property owner for nonpayment of the assessment, the statute must be strictly construed, and unless its exact terms are complied with the penalty cannot.be enforced. To adopt this construction would require the publication to be as soon as the assessment is confirmed, which would be an impossibility; but I do not think that this obligation to pay interest upon an amount due to a municipal corporation for a tax or assessment can be said to be a penalty, any more than the provision of law which requires interest to be paid upon a judgment, or any other obligation to pay money, is a penalty. When the assessment is imposed upon real property it becomes a lien upon, the property, and a failure to pay a sum of money legally due imposes an obligation to pay interest *608from the date when payable. The statute that imposes the assessment also provides a period within which it may be paid without interest, but requires interest to be paid if the person liable to pay it fails to pay it within the time specified. When this assessment is legally imposed, it becomes a debt payable at any time within 60 days from the date of entry of the assessment, and, if not paid within that time, then interest is imposed until such payment is made; but I can see nothing in this statute that justifies the court in allowing the owner of the property to discharge the assessment at any future time, without interest, because of the failure of the comptroller to publish the notice immediately after the confirmation of the assessment.
It follows that the order appealed from should be reversed, with $50 costs and disbursements, and the proceedings dismissed, with $50 costs.
VAN BRUNT, P. J., and HATCH and RAUGHRIN, JJ., concur.